OFFICE     OF THE AlTORNEY             GENERAL     OF TEXAS
                                   AUSTIN




Haaehbla J, W, Lyon, Jr,
OountyAttornop
&lo800 County
Ililrsrton,  %wJ3S
Dear Biro




                      13-u of t&la dapmtmwnt holtls that
                          O.
                   on the county attornoy can r#aslvc for
hir          in W.inqurnt  tax matl;ers are the ied 8rt oot
in Artlelo 7338, Vernon~r Annotated Tsxam Civil  Btatutu.
We onelose hemwith a eQpy Of said OpiniOlb
            W4   amwr4r    your   qu48tioPr     ea   follarr
Honorable   J. IV. Lyon, Jr.,   PGE;#2                        I


            Question NO. 1. No fast3are provided by law
iulll the munty attorney is not 4ntiti4a to any fess for
wuch~lirvioer.




                                     w
   AT'fORNEYGENERAL                         &l. J. FRllntae
                                                 AssYUteat